Citation Nr: 1603326	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina

THE ISSUE

Basic eligibility for Department of Veterans Affairs home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The appellant served on active duty from February to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, VA sent the appellant a letter informing him that he had been scheduled for a hearing before the Board via live videoconference in December 2015.  Prior to the hearing, the appellant returned the notice response form and declined the videoconference hearing, indicating his preference to wait and appear before a Board member at the local VA office (Travel Board).

The Veteran is entitled to a Travel Board hearing regarding the issue on appeal, if he so chooses.  See 38 C.F.R. § 20.700(a) (2015).  While his request was not received two weeks prior to the date of the scheduled videoconference hearing, the Board finds good cause has been shown to grant his request to schedule a Travel Board hearing.  He was not sent notice of the videoconference hearing until approximately one month prior to the scheduled hearing date and returned the notice response form ten days prior the scheduled hearing date.  See 38 C.F.R. § 20.700(c) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

